 Exhibit 10.6

 

THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of February
24, 2014 made by each direct and indirect subsidiary of DREW INDUSTRIES
INCORPORATED, a Delaware corporation, (other than KINRO, INC., an Ohio
corporation ("Kinro")), and LIPPERT COMPONENTS, INC., a Delaware corporation
("Lippert") (Kinro having since been merged into Lippert, with Lippert as the
surviving corporation) (Lippert, the "Borrower")) that becomes a party hereto as
a guarantor hereunder (each, a "Guarantor"), with and in favor of JPMORGAN CHASE
BANK, N.A., a national association, as agent (in such capacity, the
"Administrative Agent") for the Lenders (as defined in the Credit Agreement
referred to below).

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of November 25, 2008 (as amended, supplemented, or modified from time
to time, the "Credit Agreement") among Lippert and Kinro as the Borrowers, the
financial institutions party thereto as lenders (the "Lenders") and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity the "Administrative
Agent"). Terms used herein as defined terms and not otherwise defined herein
shall have the meanings given thereto in the Credit Agreement. Reference is
further made to the Second Amended and Restated Subsidiary Guarantee Agreement
dated as of November 25, 2008, (as thereafter amended and supplemented from time
to time, the "Restated Subsidiary Guarantee") between the Guarantors and the
Administrative Agent, which instrument the parties agree is being amended and
restated hereby in its entirety.

 

The Lenders have agreed to make Loans to the Borrower upon the terms and subject
to the conditions specified in the Credit Agreement. The obligations of the
Lenders to make Loans are conditioned on, among other things, the execution and
delivery by each Guarantor hereunder of a guarantee agreement in the form
hereof.

 

The Lenders or either of them may also extend to the Borrower from time to time
"Banking Services". "Banking Services" shall mean each and any of the following
bank services provided or which may be provided to the Borrower by any Lender or
any of its Affiliates: (a) credit cards for commercial customers (including,
without limitation, "commercial credit cards" and purchasing cards), (b) stored
value cards, (c) merchant processing services, (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (e) swaps or other hedging agreements or arrangements (including,
but not limited to Hedging Agreements). "Banking Services Obligations" shall
mean any and all obligations of the Borrowers or either of them, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services, to the extent such
obligations are not obligations covered by the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.01.     Definitions; Terms. References to this "Agreement" shall be to
this Third Amended and Restated Subsidiary Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term "Obligations"
shall mean, collectively, (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans when and as due,
whether at maturity, by acceleration, upon one or more dates on which repayment
or prepayment is required, or otherwise, (ii) each payment required to be made
by the Borrower under the Credit Agreement in respect of a Letter of Credit when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to one or more of the Secured
Parties under the Credit Agreement or any of the other Loan Documents or of the
Borrower under or in respect of any Interest Rate Hedging Agreement now or
hereafter in effect, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Loan Documents and under any Interest Rate
Hedging Agreement now or hereafter in effect, and (c) the due and punctual
payment and performance of any Banking Services Obligations now existing or
hereafter arising. References to a "guarantor" shall include each Guarantor
hereunder, the Company, and any other Person that is a guarantor of any or all
of the Obligations, and references to a "guarantee" shall include this
Agreement, the Company Guarantee Agreement and any other guarantee of any or all
of the Obligations by any other Person. Notwithstanding the foregoing, amounts
received from any Guarantor that is not a Qualified ECP Guarantor shall not be
applied to Obligations that are Excluded Swap Obligations of such Guarantor.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.01.     Guarantee.

 

(a)     The Guarantors hereby, jointly and severally, unconditionally,
absolutely, and irrevocably guarantee (and hereby reaffirm and continue their
guarantees under the Restated Subsidiary Guarantee), each as a primary obligor
and not merely as a surety, the due and punctual payment and performance in full
of the Obligations, in each case strictly in accordance with the terms thereof.
In furtherance of the foregoing and not in limitation of any other right that
any Secured Party may have at law or in equity against any Guarantor by virtue
hereof, the Guarantors jointly and severally agree that upon failure of the
Borrower to pay any Obligations when and as the same shall become due, whether
at maturity, by acceleration, on one or more dates on which prepayment or
repayment is required, or otherwise, the Guarantors will, without any demand or
notice whatsoever, forthwith pay or cause to be paid to the Administrative Agent
or such other Secured Party as is designated thereby, in cash in immediately
available funds, an amount equal to the unpaid amount of such Obligations. Each
Guarantor further agrees that the Obligations guaranteed by it hereunder may be
increased in amount, extended or renewed, or otherwise amended or modified in
any respect, including, without limitation, as to principal, scheduled
repayment, prepayment, interest, fees, indemnification, compensation, and in any
other respect whatsoever, in whole or in part, without notice or further assent
from it, and that it will remain bound upon this guarantee in respect of such
Obligations as so increased, extended, renewed, amended or modified. Payments by
each Guarantor hereunder may be required on any number of occasions.

 

(b)     Each Guarantor waives presentation to, demand for payment from and
protest to the Borrower or any other guarantor, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (i) the failure
of any Secured Party to assert any claim or demand or to enforce any right or
remedy against any Credit Party or any other Person under the provisions of any
Loan Document, any Banking Services document or any other agreement or
otherwise; (ii) any rescission, waiver, forbearance, compromise, acceleration,
amendment or modification of, or any release of any party from any of the terms
or provisions of, this Agreement, any other Loan Document or Banking Services
document, any Obligation or any other guarantee or any security interest in
respect of the Obligations (including, without limitation, in respect of any
other guarantor, or any Pledgor or Debtor as either such term may be defined in
any Security Document); (iii) any change in respect of any Credit Party,
including, without limitation, as a result of any merger, consolidation,
dissolution, liquidation, recapitalization, or other change of legal form or
status, whether or not permitted under the Loan Documents or any Banking
Services document; (iv) the release, exchange, waiver or foreclosure of any
security held by any Secured Party for any Obligations or the invalidity or
nonperfection of any security interest securing the Obligations or the guarantee
hereunder, or any other defect of any kind pertaining to any Obligations or any
guarantee or collateral security in respect thereof; (v) the failure of any
Secured Party to exercise any right or remedy in respect of any collateral
security for any Obligations or against any Credit Party, or against any other
guarantor of any Obligations; or (vi) the release or substitution of one or more
of the Borrower or any guarantor; (vii) the failure of any Person to become a
Guarantor hereunder, whether or not required under the Credit Agreement or any
Banking Services document; or (viii) any other circumstance that might
otherwise, but for this specific agreement of each Guarantor to the contrary,
result in a discharge of or the exoneration of such Guarantor hereunder, it
being the intent of the parties hereto that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.

 

(c)     Each Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of such Guarantor, and that such Guarantor waives any right
to require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Credit Party, or to any other Person or property. To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (i) any "one action" or "anti-deficiency" law that
would otherwise prevent any Secured Party from bringing any action, including
any claim for a deficiency, or exercising any right or remedy (including any
right of set-off) against such Guarantor before or after the commencement or
completion of any foreclosure action or sale of collateral, whether judicially,
by exercise of power of sale or otherwise, or (ii) any other law that in any
other way would otherwise require any election of remedies by any Secured Party.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     No demand hereunder or enforcement hereof against any Guarantor shall
require any demand or enforcement against any other Credit Party.

 

(e)     Each Guarantor agrees that it shall not make any payment on or in
respect of any guaranty securing the Prudential Notes or other Prudential Debt
unless concurrently therewith it shall make a payment hereunder to the Secured
Parties on the Obligations on a pari passu basis with respect to any such
payment on or in respect of any such guaranty securing the Prudential Notes or
other Prudential Debt (disregarding for the purposes of this paragraph any
Banking Services Obligation, which shall rank behind all such other
obligations).

 

Section 2.02.     No Impairment of Guarantee. The obligations of the Guarantors
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, each Guarantor specifically agrees that it shall not be
discharged or exonerated, nor shall its obligations hereunder be limited or
otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Loan Document or any Banking Services document or applicable
law, including, without limitation, any failure by any Secured Party to setoff
or release in whole or in part any balance of any deposit account or credit on
its books in favor of any Credit Party, or by any waiver, consent, extension,
indulgence, modification, or other action or inaction in respect of any thereof,
or by any default, failure or delay, willful or otherwise, in the performance of
any Obligations, or by any other act or thing or omission or delay to do any
other act or thing, by any Person, that might in any manner or to any extent
vary the risk of such Guarantor or that might but for the specific provisions
hereof to the contrary otherwise operate as a discharge or exoneration of such
Guarantor, unless and until the Obligations are fully, finally and indefeasibly
paid in cash.

 

Section 2.03.     Security; Waiver. Each of the Guarantors authorizes the
Administrative Agent, the Collateral Agent, and each of the other Secured
Parties to (i) take and hold security for the payment of this guarantee and/or
the Obligations and exchange, enforce, waive and release any such security, (ii)
apply such security and direct the order or manner of sale thereof as they in
their sole discretion may determine and (iii) release or substitute any one or
more endorsees, other guarantors or other obligors or any collateral. The
Administrative Agent, the Collateral Agent, and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, or exercise any other right or remedy
available to them against the Borrower or any Guarantor, or any security,
without affecting or impairing in any way the liability of the Guarantors
hereunder except to the extent that the Obligations have been fully, finally and
indefeasibly paid in cash. Each of the Guarantors waives any defense arising out
of any such election even though such election operates to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Guarantor, as the case may be,
or any security.

 

Section 2.04.     Continuation and Reinstatement, etc. The Guarantors jointly
and severally agree that the guarantee hereunder shall continue to be effective
or shall be reinstated, as the case may be, if at any time payment, or any part
thereof, in respect of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of any Credit Party,
or otherwise.

 

Section 2.05.     Subrogation. The Guarantors jointly and severally agree that
throughout the period referred to in clause (ii) of Section 4.02(a) hereof no
Guarantor shall (i) exercise, and each hereby waives, any rights against the
Borrowers and any other guarantor arising as a result of payment by such
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, (ii) prove any claim in competition with any Secured
Party in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceeding of any nature, or (iii) have any benefit of or
any right to participate in any collateral security that may be held by any
Secured Party for the Obligations.

 

Section 2.06.     Subordination. The payment of any amounts due with respect to
any indebtedness of any Credit Party now or hereafter owed to any Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by such Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and be paid over to the Administrative Agent on account of and to be
applied against the Obligations, without affecting in any manner the liability
of such Guarantor under the other provisions of this Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.07.     Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of the Borrower
under the Credit Agreement may be declared to be forthwith due and payable as
provided in Article VII of the Credit Agreement (and shall be deemed to have
become automatically due and payable in the circumstances provided in clause (h)
or (i) of said Article VII) for purposes of the guarantee hereunder
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations' being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes hereof. The Guarantors
further jointly and severally agree that, as between the Guarantors and the
Secured Parties, the obligations of the Borrower under any Banking Services
document may be declared to be forthwith due and payable as provided therein.

 

Section 2.08.     Payment. Each Guarantor hereby agrees that any Secured Party,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.

 

Section 2.09.     Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

Section 2.10.     Rights of Contribution. The Guarantors hereby agree, as among
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Obligations,
each other Guarantor shall, on demand of such Excess Funding Guarantor, pay to
such Excess Funding Guarantor an amount equal to such Guarantor's Pro Rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Obligations; provided,
however, that the payment obligation of a Guarantor to any Excess Funding
Guarantor under this Section 2.10 shall be subordinate and subject in right of
payment to the Obligations in accordance with Section 2.06 hereof. For purposes
of this Section 2.10, (i) "Excess Funding Guarantor" shall mean, in respect of
any Obligations, a Guarantor that has paid an amount in excess of its Pro Rata
Share of such Obligations, (ii) "Excess Payment" shall mean, in respect of any
Obligations, the amount paid by an Excess Funding Guarantor in excess of its Pro
Rata Share of such Obligations and (iii) "Pro Rata Share" shall mean, for any
Guarantor, the fraction the numerator of which is (x) the amount by which the
aggregate fair saleable value of all properties of such Guarantor (excluding any
shares of stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been guaranteed
by such Guarantor) and the denominator of which is (y) the amount by which the
aggregate fair saleable value of all properties of all of the Guarantors exceeds
the amount of all the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of all the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor.

 

Section 2.11.     General Limitations on Guarantee.

 

(a)     In any action or proceeding involving any state corporate law, or any
state or Federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
Section 2.01 hereof would otherwise, taking into account the provisions of
Section 2.10 hereof, be held or determined to be void, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under said Section 2.01, then, notwithstanding any other
provision hereof to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any Secured Party, or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     Without limiting Section 2.11(a), each Qualified ECP Guarantor (as
hereinafter defined) hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Credit Party to honor all of its
obligations under this Guarantee in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.11 or otherwise
under this Guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.11 shall remain
in full force and effect until a discharge of the Obligations. Each Qualified
ECP Guarantor intends that this Section 2.11 constitute, and this Section 2.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act. “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Guarantor that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes or would become effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 2.12.     Other Guarantors. This Agreement shall remain the
unconditional, absolute, and irrevocable obligation of each Guarantor signatory
hereto regardless of whether any other Person (i) becomes a party hereto
obligated as a Guarantor hereunder or otherwise as a guarantor in respect of the
Obligations (whether or not the Credit Agreement or any Banking Services
document requires that such Person be or become a Guarantor) or (ii) fails to
become or ceases to be a party hereto or otherwise fails to become or ceases to
be a Guarantor of the Obligations (whether or not the Credit Agreement or any
Banking Services document requires that such Person be or become a Guarantor).

 

Section 2.13.     Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrower, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that no Secured Party has or
will have any duty to advise any of the Guarantors of information regarding such
circumstances or risks.

 

Section 2.14.     Termination. Subject to Section 2.04 hereof, the guarantee
granted hereunder shall terminate automatically without any additional action by
any party hereto when all of the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero, the Revolving Credit Commitment of
each Lender shall have terminated, and there are no further Banking Service
Obligations.

 

Section 3.01.     Representation and Warranties. Each Guarantor represents and
warrants that all representations and warranties relating to it in the Credit
Agreement are true and correct.

 

Section 4.01.     Amendment; Waiver. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Guarantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on any Guarantor in any
case shall entitle any Guarantor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by any Guarantor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.

 

Section 4.02.     Survival; Severability.

 

(a)     All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document (i) shall be considered to have been relied upon by the Lenders and the
other Secured Parties and shall survive the making by the Lenders of the Loans,
and the execution and delivery to the Lenders of any Notes evidencing such
Loans, regardless of any investigation made by the Secured Parties or on their
behalf, and (ii) shall continue in full force and effect as long as any of the
Obligations is outstanding and unpaid or the LC Exposure does not equal zero and
as long as the Revolving Credit Commitments and the Banking Services documents
have not been terminated.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Any provision of this Agreement that is illegal, invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity or unenforceability without
invalidating the remaining provisions hereof or affecting the legality, validity
or enforceability of such provisions in any other jurisdiction. The parties
hereto agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.

 

Section 4.03.     Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Credit Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Credit Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents or any Banking Services document (and any such
attempted assignment shall be void).

 

Section 4.04.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF, OR CONFLICT OF LAW PRINCIPLES.

 

Section 4.05.     Headings; Interpretation. The Article and Section headings in
this Agreement are for convenience only and shall not affect the construction
hereof. The rules of interpretation of Section 1.03 of the Credit Agreement
shall apply to this Agreement.

 

Section 4.06.     Notices. Notices, consents and other communications provided
for herein shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Communications
and notices to any Guarantor shall be given to it at its address set forth in
Schedule A hereto.

 

Section 4.07.     Counterparts; Additional Guarantors.

 

(a)     This Agreement may be executed in separate counterparts (telecopy of any
executed counterpart having the same effect as manual delivery thereof), each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one Agreement.

 

(b)     Upon execution and delivery after the date hereof by the Administrative
Agent and a Subsidiary of the Company of an instrument in the form of Exhibit
4.07(b) hereto, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein. The execution and
delivery of such instrument shall not require the consent of any Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of, or the failure to add,
any new Guarantor as a party hereto, in each case whether or not required under
the Credit Agreement.

 

Section 4.08.     Right of Setoff. Each Guarantor hereby agrees that if an Event
of Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Agreement or any other Loan
Document or any Banking Services document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document or Banking Services document and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 4.09.     Jurisdiction; Consent to Service of Process.

 

(a)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any Guarantor or its properties in the courts
of any jurisdiction.

 

(b)     Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

Section 4.10.     WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

EACH GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Subsidiary Guarantee Agreement to be duly executed and delivered by
their respective officers or representatives as of the day and year first above
written.

 

 



 

KINRO TEXAS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 

  



 

KM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 

 



 

KM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 



 

 





 

LIPPERT COMPONENTS MANUFACTURING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 









 





 







 

LCM REALTY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 











 





 

LCM REALTY II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 






 













 

LCM REALTY III, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 

 
8

--------------------------------------------------------------------------------

 

 







 

LCM REALTY IV, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 









 





 

LCM REALTY V, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 







 





 

LCM REALTY VI, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 





 







 









 

ZIEMAN MANUFACTURING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 















 

 





 

LIPPERT COMPONENTS INTERNATIONAL SALES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

Joseph S. Giordano III

 

 

 

Title: 

CFO and Treasurer

 















 

 





 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

 

 

 

 

Title: 

 

 















 

 

9 